        Case 1:19-cv-08359-VEC Document 100 Filed 08/26/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 RELEVENT SPORTS, LLC,

                                  Plaintiff,
                                                             Case No. 1:19-cv-08359-VEC
                             v.
                                                             NOTICE OF APPEAL
 FÉDÉRATION INTERNATIONALE DE FOOTBALL
 ASSOCIATION and UNITED STATES SOCCER
 FEDERATION, INC.,

                                  Defendants.


TO:    The Clerk of the Court and All Parties and Counsel of Record:

       Notice is hereby given that Relevent Sports, LLC, Plaintiff in the above-captioned action,

hereby appeals to the United States Court of Appeals for the Second Circuit from the Final

Judgment entered in this action on July 28, 2021.


Dated: August 26, 2021                              Respectfully submitted,

                                                    WINSTON & STRAWN LLP

                                                    /s/ Jeffrey L. Kessler
                                                    Jeffrey L. Kessler
                                                    Jonathan J. Amoona
                                                    Angela A. Smedley
                                                    Adam I. Dale
                                                    200 Park Avenue
                                                    New York, New York 10166
                                                    Tel: (212) 294-6700
                                                    jkessler@winston.com
                                                    jamoona@winston.com
                                                    asmedley@winston.com
                                                    aidale@winston.com

                                                    Counsel for Relevent Sports, LLC
